Title: From Thomas Jefferson to William H. Cabell, 27 November 1807
From: Jefferson, Thomas
To: Cabell, William H.


                        
                            Sir
                            
                            Washington Nov. 27. 07.
                        
                        We have lately recieved from Europe 7. or 8. models of the swords most approved in practice there; out of
                            which we have had selected two of the finest in the opinion of the best judges we have had an opportunity of consulting,
                            foreigners as well as citizens. as the swords made at the manufactory of Virginia are spoken of as equal to any in the
                            important article of temper, I have thought it might be useful to send you the two forms which we have selected, as,
                            besides their intrinsic merit, they will give yours the advantage of identity of form with those of the General
                            government, all ours being hereafter to be of these forms.
                        Genl. Dearborne tells me that some question arose under which of two laws the Virginia militia should be paid
                            for their late services, & that he had been decided by the considerations that the law giving rather higher pay to the
                            privates, provided in fact no money for them & made no provision at all for officers; that the other provided an
                            appropriation, and fixed a pay as well for officers as men, that all the militia of Ohio, Kentucky, Missisipi & Orleans
                            having been paid under this law, the whole would be to be resettled & fractions of pay remitted to every individual, if
                            the Virginia militia should be settled with under the former law. under these circumstances I could not but think his
                            decision was correct, as I trust you will yourself on a view of these circumstances. I salute you with great friendship
                            & respect.
                        
                            Th: Jefferson
                            
                        
                    